DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 5/27/2021.
	Claims 1-20 were amended. No claim were added and none were canceled.
	Claims 1-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The response/amendment filed 5/27/2021 overcome the rejection dated 3/16/2021, the closest art Depledge et al. 5899988 along with other arts considered fail to disclose, teach or suggest the amendment filed of  identifying aggregated customer performance data for a system resource; filtering the aggregated customer performance data to create a filtered portion of the aggregated customer performance data; estimating one or more customer performance service time overheads for the system resource, utilizing the filtered portion of the aggregated customer performance data; creating a first system map for the system resource, utilizing the one or more customer performance service time overheads; comparing the first system map to a second system map created for the system resource utilizing calibration data; and adjusting the second system map, based on the comparing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Other arts considered;
Cerello et al. 20140222444.
McNutt et al. 201803007578
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 2, 2021